GOULD, Circuit Judge,
concurring.
Though I concur in the result, I do not fully agree with the majority’s grounds for decision. As I read the Immigration Judge’s decision, the IJ, despite loose language, was not making a credibility determination, but more precisely was holding that the facts described by petitioner Popp were insufficient to show past persecution or to create a credible fear of future persecution. Further, I do not read the record to demonstrate “constant surveillance” (it was occasional, if at all) or “numerous detentions and frequent interrogations” (there were two principal events). Notwithstanding my differences with the majority analysis, I concur in the judgment because of Popp’s uncontradicted evidence of the Romanian government’s beating of Popp, the Romanian government’s threat to his daughter, and related uncharitable treatment of him that demonstrate the required elements of an asylum claim under our precedent, which I am bound to follow.
It should be noted, however, that the current system for timely agency assessment of asylum claims may be broken and in need of repair. Popp left Romania in the early 1990s at a time of great domestic instability. Popp’s evidence supporting his fears of persecution if returned related to the period 1991-1992. The government’s responsive evidence about differing country conditions related to 1994. Only heaven knows why the case languished for so long in the BIA, during which time Popp’s connections with the United States could only have strengthened and his ties to Romania could only have become more attenuated. But it can fairly be said that the record before us sheds absolutely no light on current country conditions in Romania that one might think relevant to an asylum claim. Popp, perhaps, cannot be faulted for this, but I believe it was incumbent upon the government at some point to move to reopen proceedings to give the case a greater connection with reality and is incumbent also upon the BIA to move cases through its appeals process with more dispatch.